405 F.2d 888
KENNEDY AND ELY INSURANCE, INC., Appellant,v.Richard G. HERSHEY, as Director of the Department of Insurance of the State of Illinois, and Liquidator of Central Casualty Company, Appellee.
No. 25705.
United States Court of Appeals Fifth Circuit.
November 26, 1968.
Rehearing Denied December 17, 1968.

Appeal from the United States District Court for the Southern District of Florida, 294 F. Supp. 554; George C. Young, Judge.
Herbert A. Warren, Jr., Hilton R. Carr, Jr., Carr & Warren, Miami, Fla., for appellant.
James A. Dixon, Dennis G. King, Dixon, DeJarnette, Bradford, Williams, McKay & Kimbrell, Miami, Fla., for appellee.
Before COLEMAN and MORGAN, Circuit Judges, and HUNTER, District Judge.
PER CURIAM:


1
Appellee as Illinois Liquidator of Central Casualty Company, after trial to the court without a jury, recovered judgment against appellant, as a former agent of that company, in the sum of $9,265.80. We affirm.


2
The outcome of the litigation turned on such legal issues as the application of the Florida law on "mass cancellations" of insurance policies, whether the debtor-creditor relationship existed as to policy premiums on which the agency had extended credit, whether the trustee relationship existed as to premiums collected, and whether the company, as of March 1, 1962, was entitled to credit for premiums remitted as collected, although collection, in fact, had not occurred.


3
Upon a critical survey of the record we find no room for holding that any of the factual determinations of the court below were clearly erroneous. The record is equally clear of legal error. An affirmance necessarily follows.


4
Affirmed.